Citation Nr: 0735106	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
asthma, and awarded the veteran a 10 percent rating, 
effective September 2000.

The Board notes that the veteran's claims file was 
transferred to Arizona upon his relocation, and this claim is 
on appeal from the Phoenix, Arizona RO.  The Board further 
notes that in September 2003, the RO increased the veteran's 
rating for service-connected asthma from 10 percent to 30 
percent, effective September 2000.  

A Travel Board Hearing was held in June 2004 by a Veteran's 
Law Judge who is no longer with the Board, however, the 
veteran submitted a signed letter in September 2007, 
confirmed by an October 2007 phone call, stating that he did 
not wish another Board hearing and requested that his appeal 
proceed forward for review.  

A September 2004 Board decision remanded the veteran's claim 
for an increased initial rating for, inter alia, a VA 
respiratory examination.  The requested evidentiary 
development was completed, and the appeal is now 
appropriately before the Board for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having asthma and 
is treated with an albuterol inhaler.

3.  The veteran was prescribed flunisolide to treat his 
asthma-related symptoms in May 2004 and August 2005.  

4.  The veteran's most recent VA examination revealed normal 
pulmonary function test results and a normal inspiratory to 
expiratory ratio.  


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for asthma have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001, August 2001, October 2003 
and September 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his initial claim for service connection and for an increased 
rating of that claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided.  The Board 
specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2001 VCAA notice was given 
prior to the appealed AOJ decision, dated in May 2001.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In June 2004, the veteran appeared 
and testified at a Travel Board Hearing in Phoenix, Arizona 
and a transcript of that hearing is associated with the 
claims file.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  

The veteran seeks a rating in excess of 30 percent for his 
service-connected asthma.  He was first diagnosed as having 
asthma while in service in 1982 and has been treated for it 
since discharge from service.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's asthma is assigned a 30 percent rating under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  
Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted when there is evidence of an Forced Expiratory 
Volume at one second (FEV-1) of 56 to 70 percent of 
predicated value; or FEV-1/Forced vital capacity (FVC) of 56 
to 70 percent of predicated value; or a Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB) of 56 to 70 percent of predicated value; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
warranted with an FEV-1 of 40 to 55 percent of predicated 
value; or FEV-1/FVC of 40 to 55 percent of predicated value; 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; FEV-1/FVC of less than 40 percent; more 
than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.

The veteran is not required to meet each of the stated 
criteria in order for an increased rating to be assigned.  
Rather, he need only meet one criterion because the criteria 
are listed in the alternative.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Private treatment records, dated from December 1994 to June 
2000, reflect the veteran's treatment for asthma with 
corticosteroids.  He was specifically prescribed 
corticosteroids in December 1994, March 1995, May 1996, 
September 1996, October 1996 and June 1999.  

In a VA prescription profile dated from March 2000 to June 
2001, the veteran's only listed prescription was for an 
albuterol inhaler.  

Upon a VA examination in May 2001, the veteran advised that 
he experienced hemoptysis and dyspnea upon exertion.  He 
reported no hospitalizations due to asthma-related symptoms 
and treated his dyspnea with an over-the-counter inhaler.  
The x-ray examination revealed a minor abnormality as the 
veteran had some evidence of perihilar interstitium 
bilaterally with some parabronchial cuffing.  The pulmonary 
function test, after use of bronchodilators, revealed a FVC 
of 91.3 percent, a FEV-1 of 89.4 percent and a FVC/FEV-1 
ratio of 80 percent.  His DLCO was 114.1 percent.  The 
examiner confirmed the veteran's asthma diagnosis.  

Upon an August 2001 VA examination, the veteran advised that 
he was using both an albuterol inhaler (10-14 times daily) 
and an over-the-counter inhaler to control his asthma.  He 
reported an increase in symptoms when exposed to warm air, 
humidity, or freshly cut grass.  The veteran's symptoms 
included a dry and unproductive cough with no hemoptysis.  
The examiner noted that the veteran did not experience 
classic asthma attacks, rather he had occasional shortness of 
breath upon exertion.  The examiner reviewed the veteran's 
prior pulmonary function tests and opined that they were 
normal, without any evidence of obstruction, and he had a 
normal DLCO.

In the veteran's January 2002 Notice of Disagreement and July 
2007 substantive appeal, he asserted that his service-
connected asthma should be rated at 30 percent as he was 
using an inhaler daily to treat the symptoms of his asthma.  

In February 2003, the veteran underwent another pulmonary 
function test.  The test revealed that the veteran's 
spirometry, lung volumes and diffusion capacity were within 
normal limits.  The test results, after use of 
bronchodilators, revealed a FVC or 97 percent, a FEV-1 of 92 
percent and a FVC/FEV-1 ratio of 78 percent.

A May 2004 treatment note reflects a prescription for an 
albuterol inhaler, a flunisolide inhaler and a flunisolide 
nasal spray.   

At his June 2004 Travel Board Hearing, the veteran credibly 
testified to his asthma-related symptoms.  He advised that 
they worsened upon exertion, but that he rarely sought a 
physician's treatment when the symptoms appeared.  He also 
testified that he was reluctant to use a steroid inhaler as 
his sister advised him that it may not be good for his heart.  
He further stated that he was not currently using steroid-
based inhalers.  The veteran further testified that he felt 
his asthma had worsened over the years, and he carries his 
inhaler with him at all times in the event his symptoms flare 
up.  

In March 2005, the veteran underwent another VA examination.  
The veteran advised that he had daily problems with breathing 
and wheezing and he used his albuterol inhaler 6 to 8 times 
per day.  The veteran's medical history reveals a 
prescription in May 2004 for a flunisolide inhaler, but the 
veteran advised that he had not refilled the original 
prescription.  Again the veteran reported no hospitalization 
or emergency treatment for his asthma symptoms.  
Additionally, the veteran did not report any significant 
dyspnea during usual activities, but when he climbed stairs, 
he often proceeded slowly due to his breathing.  The examiner 
noted that veteran arrived at the examination walking 
"briskly" while talking on the phone.  He noted that the 
veteran spoke in full sentences without evidence of wheezing, 
cough or labored breathing and his breath sounds did not 
reveal any wheezing, rhonchi or crackles.  The examiner noted 
the veteran's exclusive use of an albuterol inhaler to treat 
his symptoms.  The x-rays revealed that the veteran had mild 
pulmonary emphysema.  The veteran's pulmonary function 
testing, including his DLCO, was found to be normal.  

In August 2005, the veteran sought refills on his albuterol 
inhaler and his flunisolide oral inhaler, the prescriptions 
of which had expired.  An August 2005 prescribed medication 
summary listed an albuterol inhaler, a flunisolide oral 
inhaler and a flunisolide nasal inhaler spray as being issued 
to the veteran that same month.     

Treatment records do not reflect that the veteran sought 
monthly medical treatment for his symptoms of asthma.  The VA 
treatment records show the veteran's regular use of non-
steroidal asthma medications (i.e., albuterol) as well as an 
occasional need for a course of systemic corticosteroid (see, 
for example, VA treatment records dated before the veteran's 
claim for service connection and those dated in May 2004 and 
August 2005).  Although the private treatment records from 
1996 reflect 3 treatments with prescriptions for 
corticosteroids, there is no evidence showing he had a course 
of systemic corticosteroid treatment at least three times a 
year during the period under appeal (i.e., since service 
connection was established).

Given the evidence as outlined above, the Board finds that 
pulmonary function studies do not show the veteran having 
FEV-1 or FEV-1/FVC scores between 40and 55 percent of 
predicated values nor does the record show at least monthly 
visits to a physician or at least three courses of systemic 
corticosteroids a year in order for a rating higher than 30 
percent to be assigned under Diagnostic Code 6602.  The Board 
appreciates the veteran's assertions that his asthma has 
worsened, however, absent objective medical evidence showing 
a more severe restriction, a rating higher than 30 percent 
cannot be assigned.  Consequently, the veteran's request for 
an increased rating for asthma must be denied.

The veteran does not assert that he is totally unemployable 
because of his service-connected asthma, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his asthma.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his asthma, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.



ORDER

An initial rating in excess of 30 percent for asthma is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


